878 F.2d 1431Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Michelot SAINTANGE, Defendant-Appellant.
No. 89-7595.
United States Court of Appeals, Fourth Circuit.
Submitted May 30, 1989.Decided July 6, 1989.

Michelot Saintange, appellant pro se.
Andrew George Warrens Norman, Office of the United States Attorney, for appellee.
Before K.K. HALL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Michelot Saintange appeals from the district court's order denying his request for a copy of his indictment and the trial and sentencing transcripts at government expense.  Our review of the record and the district court's opinion discloses that this appeal is without merit.


2
An indigent is not entitled to a transcript of a proceeding at government expense absent a showing of need.    Jones v. Superintendent, Virginia State Farm, 460 F.2d 150, 153 (4th Cir.1972);  cert. denied, 410 U.S. 944 (1973).  A desire to comb the transcript in search of errors is insufficient.    United States v. Glass, 317 F.2d 200, 202 (4th Cir.1963).  Generally, if matters which form the basis of a collateral attack are within the knowledge of the petitioner, a sufficient need for a transcript will not be present.    United States v. Shoaf, 341 F.2d 832, 835 (4th Cir.1964).


3
It is clear from Saintange's request for the documents that he has not demonstrated sufficient need under Jones, Glass, and Shoaf to entitle him to the requested material at this time.  Saintange has not filed a postconviction motion collaterally attacking his conviction or sentence, and has not alleged potential error from any proceeding leading up to his conviction or sentence.


4
Accordingly, we find no abuse of discretion in the district court's denial of the transcripts and affirm the district court's order.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.*

AFFIRMED


*
 We note that Saintange took an unsuccessful direct appeal from his convictions.  It is possible, therefore, that copies of the indictment and trial and sentencing transcripts may be obtained from Saintange's appellate counsel